Citation Nr: 0911182	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-33 052	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from August 1980 to July 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D.C.  In 
that decision, the RO denied the Veteran's petition to reopen 
her claim for bipolar disorder/schizophrenia with manic 
depressive reaction or other psychiatric disability.

Regardless of the RO's actions, the Board must initially 
determine whether new and material evidence has been 
submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

As discussed below, the Veteran has been diagnosed with 
multiple psychiatric disabilities.  The Board has therefore 
recharacterized the issue on appeal without reference to any 
specific psychiatric disability.

The Veteran was scheduled for a September 2008 hearing before 
the Board in Washington, D.C.  Her request to reschedule this 
hearing was granted, and a new hearing was scheduled for 
December 2, 2008.  However, the Veteran failed to appear for 
the hearing, and her hearing request will therefore be 
considered withdrawn.  38 C.F.R. § 20.704(d) (2008). 

Since the prior denials, the Veteran has been diagnosed as 
having additional psychiatric disabilities.  New and material 
evidence would not be required before VA could consider those 
diagnoses on a de novo basis.  Boggs v. Peake, 520 F.3d 1330, 
1337 (Fed. Cir. 2008) (claims based on distinctly diagnosed 
diseases or injuries must be considered separate and distinct 
claims).  These diagnoses are considered together with the 
reopened claim, in the remand portion of this decision.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a November 2000 rating decision, the RO granted the 
Veteran's petition to reopen her claim for service connection 
for major depression, bipolar disorder, or other psychiatric 
disability, and denied the claim on the merits.  The Veteran 
did not appeal this decision.

2.  Evidence received since the November 2000 decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection a psychiatric disability, 
and raises a reasonable possibility of substantiating this 
claim.


CONCLUSIONS OF LAW

1.  The November 2000 decision that denied the petition to 
reopen the claim for service connection for major depression, 
bipolar disorder, or other psychiatric disability, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2008).

2.  Evidence received since the November 2000 decision is new 
and material and the claim for service connection for a 
psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the Veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
reopening the Veteran's claim for service connection for a 
psychiatric disability, further assistance is unnecessary to 
aid the Veteran in substantiating the petition to reopen.


Analysis

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7104(b) (West 2002).  An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The RO initially denied service connection for a bipolar 
disorder in a May 1998 rating decision, because there was no 
evidence of this disability.  Subsequently, the RO addressed 
the Veteran's petition to reopen this claim in November 2000.  
The RO recharacterized the claim as one for service 
connection for major depression, bipolar disorder, or other 
psychiatric disability, and noted that the specified 
disabilities had not been diagnosed.  

The RO reopened the claim based on these diagnoses, but 
denied the underlying claim for service connection on the 
merits because there was no evidence of any psychiatric 
disability in service, within the one-year presumptive period 
(discussed below), or evidence that a psychiatric disability 
was related to service.  The Veteran was notified of the RO's 
November 2000 denial in a December 2000 letter.  She did not, 
however, initiate an appeal.  The November 2000 decision is 
therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if such manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a).

The evidence received since the November 2000 denial includes 
extensive VA inpatient and outpatient treatment records from 
multiple VA Medical Center (VAMCs).  These records include 
diagnoses of additional psychiatric disabilities, including 
post-traumatic stress disorder (PTSD), brief psychotic 
disorder, somatoform disorder, adjustment disorder, 
schizoaffective disorder, and schizophrenia.  An October 2003 
VA history and physical note indicated that since 2002 the 
Veteran had had twenty hospital stays at VAMCs in at least 
eight different cities.  

Also received since the November 2000 denial were lay 
statements describing the Veteran's symptoms, including a 
friend who indicated that the Veteran "has been on a 
psychosomatic rollercoaster since 1984," and the Veteran's 
sister, who described psychiatric symptoms that she observed 
in the Veteran upon her return from service.  In a May 2004 
"to whom it may concern" letter, a VA psychiatrist reviewed 
the Veteran's treatment records and the lay statements, and 
concluded that "it appears that the affective disorder had 
its onset in 1984."   In addition, multiple VA treatment 
records indicated that the Veteran stated that she had been 
raped during service.

Given that the new evidence includes a VA psychiatrist's 
conclusion that a psychiatric disability had existed since 
shortly after service, based on his review of the medical 
evidence and lay statements, the Board finds that this 
evidence relates to an unestablished fact necessary to 
substantiate the claim-the manifestation of a psychiatric 
disability shortly after service and thus the possible 
relationship of one or more of the Veteran's psychiatric 
disabilities to service-and raises a reasonable possibility 
of substantiating the claim.  Therefore, reopening of the 
claim is in order.


ORDER

The claim for entitlement to service connection for a 
psychiatric disability is reopened.


REMAND

The VA psychiatrist's May 2004 letter did not indicate that 
any current psychiatric disability was related to service, or 
that a psychosis manifested within a year after separation 
from service.  His letter did, however, indicate that the 
Veteran's affective disorder arose shortly after service, and 
thus, that it may be related to service, even though there is 
no record of psychiatric treatment in the service treatment 
records.  VA has a duty to provide a medical examination or 
obtain a medical opinion if the evidence indicates that a 
current disability may be associated with military service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Thus, a VA examination is warranted to determine the 
nature and etiology of the Veteran's current psychiatric 
disabilities.  

The Veteran failed to appear for a scheduled April 1998 VA 
general medical examination.  Given that the claim for 
service connection was subsequently reopened and denied, and 
has now been reopened again, the provisions of 38 C.F.R. 
§ 3.665 regarding the failure to report for scheduled VA 
examinations does not appear to be applicable to the 
Veteran's prior failure to report.  It is, however, 
applicable to the claim currently on appeal, and the Veteran 
should be advised that failure without good cause to report 
for a scheduled VA examination could result in the denial of 
her claim, as it will be decided based on the evidence of 
record.  38 C.F.R. § 3.665(b).

In addition, an October 2003 letter from the Social Security 
Administration (SSA) indicates that the Veteran has been 
granted SSA disability benefits.  However, neither the SSA's 
disability determination nor the medical records considered 
in making this determination have been associated with the 
claims file.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where there has been a 
determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Consequently, these 
records should be requested from SSA.

Further, the Veteran has been diagnosed as having PTSD and 
she has reported that she was raped during service.  The 
provisions of 38 C.F.R. § 3.304(f)(3) require that in the 
case of a claim for service connection for PTSD based on 
personal assault, VA will not deny the claim without 
providing notice that records other than service department 
records, and evidence of changes in behavior, can be used to 
provide credible supporting evidence of the stressor.  
Gallegos v. Peake, 22 Vet. App. 329 (2008).  The Veteran has 
not been provided pre-adjudication notice in this regard.

In addition, while the RO commendably sought and obtained 
extensive VA and private treatment records, it appears that 
some additional VA and private treatment records identified 
by the Veteran have not yet been associated with the claims 
file.

In January 2006 and October 2006, the Veteran notified the RO 
that she had received treatment for her psychiatric disorders 
at the following VA medical facilities:  Palo Alto, 
California; Menlo Park, California; San Jose, California; 
Fresno, California; West Haven, Connecticut; Minneapolis, 
Minnesota; and Martinsburg, West Virginia.  These records are 
not contained in the claims file, nor is there any indication 
that VA has attempted to obtain them.

In April and September 2004, the Veteran notified the RO that 
she received treatment for her psychiatric disorders at the 
following private medical facilities:  Worcester State 
Hospital; Washington 7th Day Adventist Hospital; Georgetown 
University Hospital; Holzer Medical Center; St. Cloud 
Memorial Hospital; Doctors Community Hospital; Puget Sound 
Hospital; 7th Day Adventist Hospital; and Dr. Walter P. 
Carter.  In March 2006 and October 2006, the Veteran 
submitted signed release forms and notified the RO she had 
received treatment at the following private medical 
facilities:  Poly Clinic Hospital; Arlington Virginia 
Hospital; Potomac Ridge Behavioral Health System; Virginia 
Hospital Center; Franciscan Skemp; George Washington 
University Hospital; Providence Hospital; Doctors Community 
Hospital; St. Cloud Hospital; Suburban Hospital; Mt. Vernon 
Hospital; Montgomery General Hospital; Gunderson Lutheran 
Hospital; Dominion Hospital; Southern Maryland Hospital; and 
Prince William Hospital.  These private medical records are 
not associated with the claims file and there is no 
indication that VA has attempted to obtain them.

Moreover, in January 2005, the RO notified the Veteran that 
Woodland Center had provided a negative response regarding 
the records request.  In January 2006, the Veteran notified 
the RO that she had been treated at Woodland Center under a 
different last name.  There is no indication that VA has 
attempted to obtain these records under the different last 
name the Veteran provided.

Thus, VA is on notice that there are outstanding Federal and 
non-Federal medical records that may be relevant to the 
Veteran's claim.  VA must make as many requests as necessary 
to obtain relevant records from a Federal Department or 
agency, and must make reasonable efforts to help a Veteran 
obtain records not in the custody of a Federal Department or 
agency.  See 38 U.S.C.A. § 5103A(b)(1), (3); 38 C.F.R. 
§ 3.159(c)(1),(2).  Therefore, notwithstanding its 
significant efforts in this regard to date, the RO should 
request the records identified above to the extent that they 
have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the 
SSA's disability determination along with 
all medical records associated with the 
Veteran's claim for SSA benefits awarded 
in October 2003.

2.  Request relevant treatment records 
from the VA and private facilities 
identified above to the extent that 
records from these facilities have not 
yet been associated with the claims file.

3.  Send the Veteran a letter explaining 
how to establish entitlement to service 
connection for PTSD as well as how to 
establish entitlement to service 
connection generally.  In this letter, 
the Veteran should also be advised that 
supporting evidence of a personal assault 
can consist of evidence other than 
service department records, including 
evidence of a change in behavior in 
response to the stressor.  She should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; reports from 
crisis intervention centers; testimonials 
from family members, roommates, fellow 
service members, or clergy; and copies of 
any personal diaries or journals. Then 
with any necessary authorization from 
her, attempt to obtain copies of all 
treatment records identified by her which 
have not been previously secured.  Any 
records received should be associated 
with the claims folder.

4.  Then, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of her psychiatric disabilities.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
made available to the examiner for review 
before the examination.

After the examination and the review of 
the record are completed, the examiner 
should first identify all psychiatric 
disabilities that the Veteran has had 
since she filed her July 2002 petition to 
reopen.  

Then, as to any diagnosed psychiatric 
disability other than PTSD, the examiner 
should render an opinion as to whether it 
is at least as likely as not (50 percent 
probability or more) that the such 
disability was incurred in or aggravated 
by her military service.  

As to any diagnosed psychosis, the 
examiner should also state whether it is 
at least as likely as not that such 
psychosis manifested within one year 
after the Veteran's July 1983 separation 
from service.

If the examiner diagnoses PTSD, the 
examiner should indicate whether the PTSD 
is related to a specific claimed in-
service stressful experience, to include 
the Veteran's claimed sexual assault.  If 
based on a sexual assault, the examiner 
should opine whether there is evidence of 
changed behavior in response to the 
stressor.

The reasons for any opinion rendered 
should be provided.

The Veteran is advised that this 
examination is needed to adjudicate her 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of her claim, 
as it will be decided based on the 
evidence of record. 38 C.F.R. § 3.655.

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


